PER CURIAM.
Plaintiff, June H. Barrows, purchased from defendant, Mazaltov’s, Inc., an original design and materials for a needlepoint rug. The design embodied a floral pattern on a beige background. The yarn which plaintiff incorporated into the background varied in color. Consequently, plaintiff instituted this action for damages, alleging breach of contract, breach of implied warranties of merchantability and fitness (Minn.St. 336.2-314 and 336.2-315), breach of express warranty (Minn.St. 336.2-313), and fraud. The case was tried to the court without a jury. Plaintiff prevailed upon the contract and warranty grounds. The court found that the value of the rug as warranted was $14,000 and its value as made was $7,000. Accordingly, it awarded plaintiff $7,000. Defendant appeals from the judgment.
We find no reversible error.
Affirmed.